DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, Figures 2A-2B, claims 1-9 and 21-23 in the reply filed on 10/14/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cyr (US 5769221).
Cyr discloses a travel pouch (110) comprising: a plurality of panels including a front panel, a top panel, a back panel, a bottom panel, a left panel, and a right panel (Fig. 12); an outer opening defined across one or more of the panels of the plurality of panels (Fig. 12); a sleeve defined within a volume defined by the plurality of panels (Fig. 12); a first divider portion (156 - 160+169+172) secured to a first side of the sleeve at a proximal end of the first divider portion and having a first fastener portion secured at a distal end of the first divider portion (174); and a second divider portion (159 - 162+169+172) secured to a second side of the sleeve at a proximal end of the second divider portion and having a second fastener portion secured at a distal end of the second divider portion (174), the second side being opposite the first side, the first fastener portion being securable to the second fastener portion to form a divider extending completely between the first side and the second side (col. 11, ll. 55-65).  
Cyr further discloses a third divider portion (158 first side) secured to the first side of the sleeve at a proximal end of the third divider portion and having a distal end of the third divider portion secured to the distal end of the first divider portion (secured to each other through bag sidewall, similar to how inventive 32a and 32b are secured to each other via side web shown in Fig. 2A); and a fourth divider portion (158 second side) secured to the second side of the sleeve at a proximal end of the fourth divider portion and having a distal end of the fourth divider portion secured to the distal end of the second divider portion (secured to each other through bag sidewall, similar to how inventive 32a and 32b are secured to each other via side web shown in Fig. 2A); the proximal end of the first divider portion and the proximal end of the third divider portion are fastened to one another; and the proximal end of the second divider portion and the proximal end of the fourth divider portion are fastened to one another (secured to each other through bag sidewall, similar to how inventive 32a and 32b are secured to each other via side web shown in Fig. 2A); a third fastener portion secured to the first side of the sleeve and positioned to engage the first fastener portion with folding of the first divider portion (117); and a fourth fastener portion secured to the second side of the sleeve and positioned to engage the second fastener portion with folding of the second divider portion (117); and at least one side of the sleeve is formed by an inner surface of one panel of the plurality of panels (see Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US 5769221) as applied to claim 1 above, and further in view of Higuchi et al. (US 11330880, hereinafter ‘Higuchi’).
Cyr discloses all limitations of the claim(s) as detailed above except does not expressly disclose the outer opening being defined across the left, top, and right panels as claimed.
However, Higuchi teaches providing a carrying pouch with an opening defined across the left panel, top panel, and right panel as claimed (see Figs. 1-6).
Because Cyr and Higuchi both teach openings for a carrying pouch, it would have been obvious to one of ordinary skill in the art to substitute the opening extending across the left, top, and right panels taught by Higuchi for the opening taught by Cyr to achieve the predictable result of allowing a user access to the interior of the pouch.
Further, it would have been an obvious matter of design choice to make the different portions of the opening of whatever form or shape was desired or expedient including extending across the left, top, and right side panels as taught by Higuchi. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Cyr as modified above further results in a device wherein one side of the sleeve is defined by the front panel (Cyr Fig. 2); and the outer opening extends diagonally across the left panel and the right panel (Higuchi Fig. 3).

Claim(s) 9 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr (US 5769221) in view of Higuchi et al. (US 11330880, hereinafter ‘Higuchi’) as applied to claim 6-8 above, and further in view of Meyers (US 2646833).
Cyr as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the webs as claimed.
However, Meyers teaches providing a carrying bag with a left web secured within the travel pouch and spanning across a portion of the outer opening defined by the left panel; and a right web secured within the travel pouch and spanning across a portion of the outer opening defined by the right panel (42s, see Fig. 3).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the webs taught by Meyers to the opening of the bag taught by Cyr as modified above, in order to support the bag in the opening position as taught by Meyers.
Cyr as modified above further results in a device wherein such that when the zippered opening is not closed and the front panel is pivoted outwardly relative to the bottom panel, the left web is raised above at least a portion of the zippered opening; and such that when the zippered opening is not closed and the front panel is pivoted outwardly relative to the bottom panel, the left web is raised above at least a portion of the zippered opening (when viewed in combination); at least one of the left web and the right web limits the opening of the front panel relative to the bottom panel (when viewed in combination, see Meyers Fig. 3); and the opening of the front panel relative to the bottom panel is such as to create a substantially flat floor consisting of the bottom panel and the front panel (when viewed in combination, see Higuchi Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
December 8, 2022